Citation Nr: 0411922	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for eye disability.  


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1942 to 
December 1945.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2002, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in August 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


REMAND

The veteran's service medical records include numerous 
records documenting treatment for what was apparently 
diagnosed as bilateral conjunctivitis and keratits.  Some 
service medical records refer to an accident when cement 
splattered into his eyes.  The veteran claims that he suffers 
residuals of the inservice eye problems.  It appears that the 
RO has denied the veteran's claim on the basis that no 
medical professional has offered any opinion as to a link 
between current eye disability and service.  However, in a 
case such as this where there is evidence of current eye 
disability and clear evidence of treatment for an injury to 
the eyes, and perhaps other eye disorders as well, during 
service, the provisions of 38 C.F.R. § 3.159(c)(4) (2003) 
require a VA examination and opinion.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be scheduled for a 
special VA eye examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly report all 
current chronic eye disorders.  As to 
each current chronic eye disorder found 
to be present, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that such eye disorder 
is related to any eye injury/disease 
noted in the veteran's service medical 
records.  A detailed rationale should be 
furnished for all opinions offered. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran should be furnished with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



